Exhibit 10.2

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE INDICATED BY INCLUSION OF THE SYMBOL *.  A COMPLETE UNREDACTED
VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Eagle Bancorp, Inc.

Senior Executive Annual Incentive Plan

 

Performance Year 2012

 

--------------------------------------------------------------------------------


 

EagleBank Executive Annual Incentive Plan

Plan Document and Administrative Guidelines

 

This Annual Incentive Plan is for the Executive Management Team of EGBN.  The
annual incentive plan is designed to compensate plan participants for the
attainment of specified overall bank and individual goals.  The objective is to
align the interests of senior executives with the interests of the Bank in
obtaining superior financial results.

 

The Plan operates on a calendar year basis (January 1st to December 31st).  This
same calendar year is the performance-period for determining the amount of
incentive awards to be paid following year end.

 

PERFORMANCE CRITERIA

 

·              Bank Performance - For all plan participants, a significant
portion of the annual incentive will be based on overall bank performance.  The
Compensation Committee will approve bank wide goals for each senior staff member
on an annual basis.  In addition, they will review the Bank’s annual incentive
programs to ensure they do not encourage risky behavior.

 

·              Strategic Performance - All participants are encouraged to work
towards our strategic plan and ten percent (10%) up to Thirty percent (30%) of
the annual incentive will be based on achievement of bank strategic goals.

 

·              Individual Performance - For all participants, individual
performance as determined by annual performance evaluations will be used to
determine at least twelve and a half percent (12.5%) of the plan participant’s
incentive payout.

 

PERFORMANCE STANDARDS

 

For each performance factor (Overall Bank, and Individual), an appropriate
standard of performance must be established with three essential performance
points:

 

·              Threshold Performance:  That level of performance for each factor
below which no award will be given.  Threshold performance will be 85% of target
expectations.

 

·              Target Performance:  The level of performance for each factor at
budgeted goals.  The budgeted, or expected, level of performance is based upon
historical data, and management’s best judgment as to expected performance
during the upcoming performance period.  The Compensation Committee will approve
bank wide goals on an annual basis.

 

·              Maximum Expected Performance:  The maximum performance level is
115% of target.  There will be no payouts above the maximum level.

 

PLAN PAYOUTS

 

The Net Operating Income, Threshold level, must be met for there to be any
payment made for the Bank Performance and Strategic Performance categories. 
Participants will still be eligible to receive a payout for Individual
Performance.

 

--------------------------------------------------------------------------------


 

After all performance results are available at year-end, the awards will be
calculated for each Plan participant and approved by the CEO, and Compensation
Committee.  The Compensation Committee will reserve the discretion to pay out
annual incentives in cash or stock.

 

The actual award payouts will be calculated using a ratable approach, where
award payouts are calculated as a proportion of minimum, target and maximum
award opportunities.  If actual performance falls between a performance level,
the payout will also fall between the pre-defined performance level on a
pro-rated basis.  A Plan participant must be an employee at the time of the
award payout in order to receive a payout.  The result of the performance
criteria is calculated as a percent of base salary for participants during the
current Plan year.  Plan payouts will be made no later than 2.5 months after the
year end.

 

EGBN has the right to recover any incentive payments that were made based on
material misstatements or inaccurate performance metrics.

 

PLAN ADMINISTRATION

 

Responsibilities of the Compensation Committee:  The Compensation Committee has
the responsibility to approve, amend, or terminate the Plan as necessary.  The
actions of the Compensation Committee shall be final and binding on all
parties.  The Compensation Committee shall also review the operating rules of
the Plan on an annual basis and revise these rules if necessary.  The
Compensation Committee also has the sole ability to decide if an extraordinary
event(1) totally outside of management’s influence, be it a windfall or a
shortfall, has occurred during the current Plan year, and whether the figures
should be adjusted to neutralize the effects of such events.  After approval by
the Compensation Committee, management shall, as soon as practical, inform each
of the Plan participants under the Plan of their potential award under the
operating rules adopted for the Plan year.

 

Responsibilities of the CEO:  The CEO of the Company administers the program
directly and provides liaison to the Compensation Committee, including the
following specific responsibilities: recommend the Plan participants to be
included in the Plan each year.  This includes determining if additional
employees should be added to the Plan and if any Plan participants should be
removed from participating in the Plan.  Provide recommendations for the award
opportunity amounts at threshold, target and maximum for tiers II and below. 
The CEO will review the objectives and evaluations, adjust guideline awards for
performance and recommend final awards to the Compensation Committee.  Provide
other appropriate recommendations that may become necessary during the life of
the plan.  This could include such items as changes to Plan provisions.

 

Amendments and Plan Termination:  The Company has developed the Plan on the
basis of existing business, market and economic conditions, current services,
and staff assignments.  If substantial changes occur that affect these
conditions, services, assignments, or forecasts, the Company may add to, amend,
modify or discontinue any of the terms or conditions of the Plan at any time
with approval from the Compensation Committee.  The Compensation Committee may,
at its sole discretion, terminate, change or amend any of the Plan as it deems
appropriate.

 

MISCELLANEOUS

 

Reorganization:  If the Company shall merge into or consolidate with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person such succeeding or continuing company, firm, or person
shall succeed to, assume and discharge the obligations of the Company under this
Plan.  Upon the occurrence of such event, the term “Company” as used in this
Plan shall be deemed to refer to the successor or survivor company.

 

--------------------------------------------------------------------------------


 

Tax Withholding:  The Company shall withhold any taxes that are required to be
withheld from the benefits provided under this Plan.

 

Designated Fiduciary:  The Company shall be the named fiduciary and Plan
Administrator under the Plan.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the Plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

No Guarantee of Employment:  This Plan is not an employment policy or contract. 
It does not give the Plan participant the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the Plan
participant.

 

--------------------------------------------------------------------------------

(1) An extraordinary event may include a merger, acquisition or divestiture that
was not outlined in strategic plan, investment gains or losses, changes in
capital cost structure, unplanned branch openings, unexpected and strong sales
oriented addition to staff, and increase of 50% or more of collection expenses.

 

--------------------------------------------------------------------------------


 

INCENTIVE RANGES, AND AWARD OBJECTIVES

 

Eagle Bancorp, Inc.

 

 

 

 

 

 

 

Proposed Incentive Ranges

 

Award Objectives

 

Tier

 

Name

 

Position

 

Threshold

 

Target

 

Maximum

 

Bank

 

Strategic

 

Dept/Ind

 

I

 

Ron Paul

 

Chairman and CEO

 

*

 

*

 

*

 

35

%

25

%

40

%

II

 

Susan Riel

 

Sr. EVP & COO of the Bank

 

*

 

*

 

*

 

50

%

25

%

25

%

III

 

Antonio Marquez

 

CRE Chief Lending Officer

 

*

 

*

 

*

 

77.5

%

10.0

%

12.5

%

III

 

Virginia Heine

 

C&I Chief Lending Officer

 

*

 

*

 

*

 

77.5

%

10.0

%

12.5

%

III

 

James Langmead

 

Chief Financial Officer

 

*

 

*

 

*

 

60

%

15

%

25

%

IV

 

Thomas Murphy

 

President Community Banking

 

*

 

*

 

*

 

65

%

10

%

25

%

IV

 

Janice Williams

 

Chief Credit Officer

 

*

 

*

 

*

 

70

%

10

%

20

%

V

 

Michael Flynn

 

COO of Eagle Bancorp

 

*

 

*

 

*

 

45

%

30

%

25

%

V

 

Larry Bensignor

 

EVP, General Counsel

 

*

 

*

 

*

 

75

%

10

%

15

%

 

 

 

 

 

 

Percent of Salary

 

Weighting of Award

 

 

NOTE:           Threshold, target and maximum payout thresholds have been
established for each tier in order to ensure competitive payouts and budget
costs associated with this program.

 

--------------------------------------------------------------------------------

 


 

2012 Senior Staff Goals

 

 

 

Paul

 

Riel

 

Murphy

 

Flynn

 

Marquez/
Heine

 

Langmead

 

Williams

 

Bensignor

 

Target

 

Net Operating Income(1)

 

35

%

15

%

15

%

15

%

7.5

%

20

%

10

%

15

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NPAs

 

 

 

 

 

 

 

 

 

10

%

 

 

25

%

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Strategic Alignment

 

25

%

25

%

10

%

30

%

10

%

15

%

10

%

10

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Loan Growth (Average Balance)(2)

 

 

 

 

 

10

%

 

 

20

%

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DDA

 

 

 

 

 

25

%

 

 

12.5

%

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MMA

 

 

 

 

 

15

%

 

 

12.5

%

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Efficiency Ratio

 

 

 

20

%

 

 

 

 

 

 

20

%

10

%

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non Traditional Fee Income (aggregate)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expenses (Salaries, Benefits, Other Expenses)

 

 

 

15

%

 

 

 

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NIM

 

 

 

 

 

 

 

 

 

15

%

20

%

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Individual Deposits

 

 

 

 

 

 

 

15

%

 

 

 

 

 

 

15

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Individual Loans

 

 

 

 

 

 

 

15

%

 

 

 

 

 

 

15

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charge Offs

 

 

 

 

 

 

 

 

 

 

 

 

 

25

%

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dept/Individual Performance

 

40

%

25

%

25

%

25

%

12.5

%

25

%

20

%

15

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

 

100

 

100

 

100

 

100

 

100

 

100

 

100

 

 

 

 

--------------------------------------------------------------------------------

(1)  Net Operating Income available to common shareholders.  Net operating
income before preferred dividend — $  *

(2)  Excludes loans held for sale.  Total loans held for sale — $  *.

 

--------------------------------------------------------------------------------